Citation Nr: 9925044	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-15 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of 
squamous cell carcinoma, status post right upper lobectomy, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In April 1998, the Board 
remanded the veteran's claim to the RO for further 
evidentiary development.

The Board notes that in a September 1997 determination, the 
RO denied the veteran's claim for entitlement to a total 
rating based upon individual unemployability due to service-
connected disability.  Thereafter, a January 1998 statement 
from the veteran's representative appears to object to the 
RO's decision and may be construed as a notice of 
disagreement.  However, a substantive appeal as to the matter 
is not of record, and it has not been certified to the Board 
at this time.  Accordingly, the Board will confine its 
decision to the issue as set forth on the decision title 
page.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been obtained by the RO.

2. The residuals of squamous cell carcinoma, status post 
right upper lobe lobectomy, are productive of Forced 
Expiratory Volume in one second (FEV-1) at 63 percent or 
more of its predicted value and to Forced Vital Capacity 
(FEV-1/FVC) ratio at 72 percent or higher.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of squamous cell carcinoma, status post right upper 
lobectomy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
19991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.96, 4.97, Diagnostic 
Codes 6816 and 6819 (1996); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6844 (1998) (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in October 1996, the veteran 
told a VA examiner that he was receiving Social Security 
Administration (SSA) disability benefits; however, he did not 
allege that records pertinent to the issue on appeal were in 
the possession of the SSA, nor did he request the Board to 
remand the case for the purpose of obtaining SSA records.  
Therefore, the Board has determined that a remand for the 
purpose of obtaining SSA records is not warranted.

The veteran's claim for an increased evaluation for residuals 
of squamous cell carcinoma, status post right upper 
lobectomy, is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  To that end, in April 1998, the Board 
remanded the veteran's case to afford him the opportunity for 
further VA examination and reconsideration of his claim under 
revised rating criteria.  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran with 
respect to his claim is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected lung disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.



Factual Background

Service connection for squamous cell carcinoma of the right 
lung, status post right upper lobectomy, was granted in a 
July 1994 rating action that awarded a 30 percent disability 
evaluation.  The RO's decision was based, in large measure, 
on service records that showed the veteran was exposed to 
Agent Orange in service and private medical reports that 
revealed he underwent a right upper lobectomy in September 
1981 and was treated for squamous cell carcinoma of the right 
lung since that time.  

In August 1996, the RO received the veteran's claim for an 
increased rating for his service-connected lung disability.  
VA and private medical records and examination reports, dated 
from 1996 to 1999, are associated with the claims file.

In an April 1996 private medical examination record, prepared 
in connection with the veteran's receipt of SSA benefits, 
Cindy Troiano, D.O., reported the veteran's history of lung 
surgery 1981 followed by radiation therapy.  At the time of 
examination, the veteran reported shortness of breath with 
carrying groceries, lifting items over fifteen pounds and 
walking one block quickly.  Dyspnea was noted with ordinary 
physical activity. Chronic obstructive pulmonary disease 
(COPD) was diagnosed.  

A July 1996 pulmonary function test revealed a FVC of 3.35 
and FEV-1 of 2.11, 80 percent and 62 percent of predicted, 
respectively.  His FEV-1/FVC ratio was 63 percent.  According 
to the report of test results, severe airway obstruction was 
present, suggesting small airway disease.  Bronchodilators 
were suggested.  The absence of overinflation suggested a 
restrictive process such as pleural or chest wall disease.  
The pulmonary function diagnosis was severe obstructive 
airways disease and status post lobectomy.

In an August 1996 statement, Dr. Troiano said that the 
veteran was totally disabled due to organic brain syndrome as 
a result of a basalar skull fracture that occurred several 
years earlier and from which he had not fully recuperated.  
She also said the veteran was status post lung cancer with 
lung resection and had COPD.

The veteran, who was 50 years old, underwent VA pulmonary 
examination in October 1996 and reported a history of right 
upper lobe lobectomy that was positive for cancer in 
September 1980 followed by a course of radiation therapy 
completed in December 1980.  Since then, he said it had 
gotten harder to breathe and he described feeling winded with 
any kind of work, in heat or when going up stairs or an 
incline.  He said pulmonary function tests were conducted by 
a private physician two months earlier and showed his 
respiratory condition had worsened and he had the first stage 
of emphysema.  The veteran indicated that he discontinued 
tobacco use approximately one month earlier.  On a good day, 
the veteran described his endurance to be able to walk one 
quarter of a mile, but he had to stop halfway to catch his 
breath.  His energy level depended on the humidity, if it was 
high, he had less energy.  The veteran had a productive 
cough.  

Findings on examination showed that the veteran was 5 feet, 7 
1/2 inches tall and weighed 207 pounds.  He reported gout of 
the feet that prevented him from getting out of bed as much.  
His gait was moderate stride and energy.  Examination of his 
lungs showed no use of accessory muscles of respiration and 
no cyanosis or clubbing of the fingernails.  He had a well-
healed surgical scar on his lung on the right secondary to 
his lobectomy.  The veteran had some muscle atrophy right 
anterior thorax at the sternum and at the level of the 
anterior axillary line.  His muscles were nontender and there 
was no functional impediment associated with the mild muscle 
atrophy.  The veteran had decreased fremitus right posterior, 
resonance was dull right midlung.  There were no rales, 
wheezing rhonchi or rubs.  On doing diaphragmatic excursions, 
the veteran had some audible rhonchi that resolved briefly.  
The diaphragmatic excursion on the left was 6 centimeters 
(cm) with cough.  He was unable to do the right because of 
persistent cough.  A chest x-ray showed post-operative right 
hemithorax with no active lung disease.  The diagnosis was 
squamous cell carcinoma of the lung, resected, symptomatic.

VA pulmonary function tests performed in June 1998 revealed a 
FVC of 2.88 and FEV-1 of 2.03, 71 percent and 62 percent of 
predicted, respectively.  His FEV-1/FVC ratio was 71 percent.  
A mild obstructive defect with some air trapping was noted.  
The test report also noted that the veteran still smoked 
cigarettes, had a history of dyspnea on hills and stairs and 
a productive cough and wheezed frequently.  A chest x-ray 
showed postoperative changes in the right upper lobe region 
with no new pulmonary infiltrate seen.  No significant 
interval change was seen when compared with the October 1996 
x-ray.

According to a July 1998 VA pulmonary examination report, the 
veteran complained of a dry daily cough, moderate dyspnea on 
exertion and said he was able to walk a flight of stairs.  
The diagnoses were mild to moderate COPD and status post 
resection for squamous cell cancer.  The VA examiner 
commented that the veteran was limited in physical activity 
by his lung disease, with limited exercise tolerance.  In the 
doctor's opinion, the veteran was able to perform non-manual 
labor and should avoid lifting heavy weight and walking 
greater than one flight of stairs.

The veteran underwent VA pulmonary examination in January 
1999 and reported symptoms of dyspnea on exertion, so that if 
he tried to climb more than one flight of stairs or walk up 
an incline he had to stop and rest because of shortness of 
breath.  He had a cough productive of some sputum and smoked 
on a regular basis, approximately 10 cigarettes daily.  The 
veteran's dyspnea was primarily noticeable with significant 
exertion.  He had no shortness of breath with activities of 
daily living like washing, dressing or household chores.  He 
denied any chest pain, fever, chills or night sweats and said 
he had occasional wheezing.  The veteran did not report using 
inhalers.  The veteran sustained a skull fracture in 1991 and 
had not worked since then.  He said the major problem with 
his lung cancer was that when he applied for new employment, 
most prospective employers disqualified him immediately on 
learning that he had a past history of lung cancer as well as 
the skull fracture.  

On examination, the veteran had good breath sounds over both 
lung fields with wheezing only on forced expiration.  He had 
a normal cardiac examination.  The examiner said a chest x-
ray performed that day showed post-thoracotomy changes on the 
right side, but with no infiltrates or significant 
abnormalities and no change in the chest x-ray from his film 
of six months ago.  Further, the VA specialist noted the June 
1998 pulmonary function test results, set forth above, showed 
a mild obstructive defect with some air trapping.  Repeat 
spirometry performed at the time of VA examination showed an 
FVC of 2.88 and FEV-1 of 2.07 (63% of predicted).  The 
veteran's FEV-1/FVC ratio was 72 percent.  In comparing these 
test results with private spirometry performed in July 1996, 
the VA examiner commented that the veteran's FEV-1 was 
unchanged.  It was 2.11 (62 percent of predicted) at that 
time.  

Further, it was the VA physician's impression that the 
veteran had a history of right upper lobe lung cancer with a 
successful resection in September 1981 and no evidence of 
recurrent disease.  The doctor observed that the veteran had 
chronic bronchitis with a moderate obstructive defect that 
had not appreciably changed since 1996.  The veteran's level 
of dyspnea was due, in part, to his obstructive disease and, 
in part, to deconditioning since one would expect that, with 
a rehabilitation program, he might be able to tolerate more 
exertion.  In the VA examiner's opinion, there were no 
current indications that the veteran's pulmonary function 
test had progressed any since 1996 and the veteran's current 
level of impairment of pulmonary function did not preclude 
his employment, although it was noted that the veteran would 
be unable to resume the type of heavy physical work he 
formerly performed for a coal company.  It was also indicated 
that the presence of cancer on the veteran's record might 
disqualify him from employment since most employers were 
unwilling to undertake that kind of risk even with the 
seventeen year disease-free survival he had experienced.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of this appeal, the VA issued revised 
regulations amending the section of the Rating Schedule 
dealing with respiratory disorders.  See 46 Fed. Reg. 46720 
through 46731 (Sep. 5, 1996) (effective Oct. 7, 1996).  The 
amendment, among other changes, changed Diagnostic Code 6814 
(pneumothorax) and Diagnostic Code 6816 (lobectomy) and added 
Diagnostic Code 6844 (post-surgical residuals).  See 38 
C.F.R. §§ 4.96, 4.97 (1998).  

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old regulations in making its 
rating decision dated December 1996.  The April 1997 
statement of the case referred to both the new and current 
regulations.  In February 1999, the RO issued a supplemental 
statement of the case that evaluated the veteran's claim 
using the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action.  No comments or 
objections were received.  Accordingly, there is no prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO initially rated the veteran's lung disability under 
former Diagnostic Code 6819-6816.  38 C.F.R. § 4.96, 
Diagnostic Codes 6816 and 6819 (1996).  Under the old rating 
criteria, unilateral lobectomy due to malignant growth is 
rated 30 percent disabling after two years following 
cessation of surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedure.  Id.  No higher schedular rating 
is provided for unilateral lobectomy under Diagnostic Code 
6816.  Under the current criteria, effective October 7, 1996, 
post surgical residuals of lobectomy are rated under the 
General Rating Formula for Restrictive Lung Disease.  38 
C.F.R. §§ 4.96, 4.97, Diagnostic Code 6844 (1998).

Under the current schedular criteria, Diagnostic Code 6844, 
effective October 7, 1996, for post-surgical residual 
(lobectomy, pneumonectomy, etc.), and Diagnostic Code 6845 
(chronic pleural effusion or fibrosis), are both considered 
"Restrictive Lung Diseases" and are rated under the same 
general rating formula.  Id.  A 30 percent evaluation is 
warranted when pulmonary function tests show a forced 
expiratory volume in one second (FEV-1) of 56- to 70-percent 
of predicted; or show the ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) of 56- to 
70-percent of predicted; or show a diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO 
(SB)) of 56- to 65-percent of predicted; a 60 percent 
evaluation is warranted when pulmonary function tests show an 
FEV-1 of 40- to 55-percent of predicted; or show an FEV-1/FVC 
of 40- to 55-percent of predicted; or show a DLCO (SB) of 40- 
to 55-percent of predicted; or when there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit); a 100 percent evaluation is warranted when pulmonary 
function tests show an FEV-1 of less than 40 percent of 
predicted; or an FEV-1/FVC of less than 40 percent of 
predicted; or show a DLCO (SB) of less than 40 percent of 
predicted; or when there is maximum exercise capacity of less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or when there is cor pulmonale 
(right heart failure); or when there is right ventricular 
hypertrophy; or when there is pulmonary hypertension (shown 
by Echo or cardiac catheterization); or when there is an 
episode or episodes of acute respiratory failure; or when 
outpatient oxygen therapy is required.  Id.  Otherwise, the 
primary disorder is rated. Id.

The United States Court of Veterans Appeals has held that 
where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply, unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

The Board is of the opinion that the preponderance of the 
pertinent evidence in evaluating the severity of the 
veteran's service-connected respiratory disability is against 
finding that the criteria for an evaluation in excess of 30 
percent are met under the current provisions of Diagnostic 
Code 6844.  The results of VA and private pulmonary function 
tests in July 1996, June 1998 and January 1999 show that FEV-
1 was 63 percent or more of its predicted value and the FEV-
1/FVC ratio was 71 percent or higher.  Moreover, in January 
1999, the VA examiner commented that the veteran's FEV-1 was 
unchanged since 1996.  Further, there is no probative 
evidence such as objective medical evidence, that DLCO is 
less than 56-percent predicted; that the veteran's maximum 
oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit); that his maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); that there is cor pulmonale (right 
heart failure), right ventricular hypertrophy or pulmonary 
hypertension (shown by Echo or cardiac catheterization), an 
episode(s) of acute respiratory failure; or that he requires 
outpatient oxygen therapy.  Moreover, the Board notes that in 
January 1999 the veteran said that he smoked ten cigarettes 
daily.  Thus, the Board finds that the criteria for an 
evaluation in excess of 30 percent under the criteria of 
Diagnostic Code 6844 are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.97, Diagnostic Code 6844 (effective October 7, 
1996).

Additionally, the October 1996 VA examination revealed a 
surgical scar on his lung on the right secondary to the 
veteran's lobectomy.  The Board notes that consideration of 
the assignment of separate evaluations for any distinct and 
separate symptomatology present is warranted and may include 
the assignment of separate evaluations for surgical scars.  
See Esteban v. Brown, 6 Vet. App. 259 (1994). However, the 
examiner described the scar as well healed and no tenderness 
was noted.  While some atrophy right anterior thorax at the 
sternum and the level of the anterior axillary line was 
noted, no functional impediment was associated with the mild 
muscle atrophy.  Therefore, a separate compensable evaluation 
for a painful or tender scar is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1996).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran last worked in 1991, when he 
terminated his employment following a skull fracture. Medical 
reports indicate that he is totally disabled due to organic 
brain syndrome, not the service-connected disability. Based 
on this information, the Board finds that the RO did not err 
in failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

For the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for residuals of 
squamous cell carcinoma, status post right upper lobectomy.  
The evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

ORDER

An increased evaluation for residuals of squamous cell 
carcinoma, status post right upper lobectomy, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

